Citation Nr: 0403905	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-06 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA), under Chapter 35, 38 U.S.C.A. 
§ 3510.  

3.  Whether the appellant has entitlement to accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1969.  

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Since that date the appellant's 
claims folder has been transferred to the Reno, Nevada RO, as 
reflected on the title page.  

The issues of service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance (DEA), under Chapter 35, 38 U.S.C.A. § 3510, are 
addressed in the remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


FINDINGS OF FACT

1.  The veteran filed an application for VA compensation 
benefits in September 1993; he claimed entitlement to service 
connection for residuals of a gunshot wound of the left 
shoulder, residuals of shrapnel wounds of the left leg, 
residuals of a broken finger of the right hand, two broken 
front teeth and a puncture wound of the left leg at that 
time; he did not file a claim for non-service connected 
pension.  

2.  The veteran's body was discovered on January [redacted], 1994.  

3.  The appellant's application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child was received at VA in February 
1994.  

4.  In a July 1994 rating decision the RO adjudicated the 
pending claims for service connection; service connection for 
gunshot wound of the left shoulder, two broken upper front 
teeth, and a puncture wound of the right leg was denied; 
service connection for residuals of a shrapnel wound of the 
left leg and residuals of a broken finger of the right hand 
was granted; noncompensable ratings for both the shrapnel 
wound of the left leg and the broken finger of the right hand 
were assigned; and a 10 percent rating based on multiple 
noncompensable service-connected disabilities was denied.   

5.  The service medical records do not show a gunshot wound 
of the left shoulder, two broken upper front teeth, or a 
puncture wound of the right leg, and there is no competent 
evidence linking any of these disabilities to service; claims 
for the assignment of higher ratings for residual scars from 
a shrapnel wound of the left leg and an injury of the first 
finger of the right hand, and a claim for non-service 
connected pension benefits, were not pending at the time of 
the veteran's death.   


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), became law.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits, which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

In the instant case, the appellant filed her claims that are 
the subject of this appeal before the enactment of VCAA.  
However, the VA Office of General Counsel, after reviewing 
all of the relevant law and regulations, recently held that 
the regulatory provisions of 38 C.F.R. § 3.159 implementing 
the duty to notify and duty to assist provisions of the VCAA 
were expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
VCAA is applicable in this case.

In this case, the decision in question was entered in July 
1994, well before the VCAA was enacted.  The appellant was 
informed of the provisions of the VCAA in the November 2002 
supplemental statement of the case.  In claims for accrued 
benefits, the evidence which may be considered is limited to 
that which is in the claims folder at the time of the 
veteran's death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001), codified as amended 
at 38 C.F.R § 3.159(d).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Taking these factors into 
consideration, further expending of the VA's resources is not 
warranted and there is no prejudice to the appellant in 
proceeding to consider her claim for accrued benefits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background.  The veteran filed an application for VA 
compensation benefits in September 1993.  The veteran claimed 
service connection for residuals of a gunshot wound of the 
left shoulder, residuals of shrapnel wounds of the left leg, 
residuals of a broken finger of the right hand, two broken 
front teeth and a puncture wound of the left leg.  On his VA 
21-526, dated in September 1993, the veteran did not fill out 
the section to apply for non-service connected pension; that 
section of the application was crossed out.  

The Certificate of Death indicates the veteran's body was 
discovered in California on January [redacted], 1994.  

The appellant's application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child was received at VA in February 
1994.  

In a July 1994 rating decision the RO adjudicated the 
veteran's pending claims for service connection.  The RO 
denied service connection for gunshot wound of the left 
shoulder, two broken upper front teeth, and a puncture wound 
of the right leg.  The RO in the July 1994 rating decision 
granted service connection for residuals of a shrapnel wound 
of the left leg and residuals of a broken finger of the right 
hand.  The RO assigned noncompensable ratings for both the 
shrapnel wound of the left leg and the broken finger of the 
right hand.  A 10 percent rating based on multiple 
noncompensable service-connected disabilities was also 
denied.  The veteran's combined service-connected rating was 
zero.  

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows: (1) Upon the 
death of the veteran to the living person first listed as 
follows:(i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children.  (3) Upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  (4) 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 C.F.R. § 3.1000 
(2003).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) ; 
38 C.F.R. § 3.1000 (2003).  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis.  The veteran filed a claim for VA benefits within 
his lifetime.  His widow, the appellant filed her claim for 
accrued benefits within one year of the date of his death.  
The veteran therefore had a pending claim at the date of his 
death and the appellant properly filed her claim for accrued 
benefits within the one year period.  38 U.S.C.A. § 5121(c) ; 
38 C.F.R. § 3.1000 (2003).  

The appellant's claim for accrued benefits is "derivative of" 
the claims of the veteran and, by statute, the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) interpreted 38 U.S.C.A. §§ 5101 and 
5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Their interpretation was that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid, and that 38 U.S.C.A. 
§ 5121(a) refers to a particular species of benefit, accrued 
benefits, and governs the hierarchy of eligibility for such 
benefits upon the death of the veteran.  This latter section 
explains that accrued benefits are only those "to which an 
individual was entitled at death under existing ratings and 
decisions, or those based on evidence in the file at date of 
death . . . and due and unpaid."  The "individual," at least 
in this case, is the veteran himself.  Jones v. West, 
136 F.3d 1296, 1299 (Fed, Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  

In this case the appellant's claim must be denied because 
there were no VA benefits to which the veteran was entitled 
and which were due and unpaid on the date of his death.  The 
RO in the July 1994 rating decision granted service 
connection, but rated the veteran's service-connected 
disabilities noncompensably disabling.  The Board finds that 
the July 1994 decision denying service connection for 
residuals of a gunshot wound of the left shoulder, two broken 
upper front teeth, and a puncture wound of the right leg; 
granting service connection for residuals of a shrapnel wound 
of the left leg and residuals of a broken finger of the right 
hand, assigning noncompensable ratings for both the shrapnel 
wound of the left leg and the broken finger of the right 
hand; and denying a 10 percent rating based on multiple 
noncompensable service-connected disabilities is supported by 
the evidence of record.  The service medical records do not 
show a gunshot wound of the left shoulder, two broken upper 
front teeth, or a puncture wound of the right leg, and there 
is no competent evidence linking any of these disabilities to 
service.  The other two claims for service connection, 
residual scars from a shrapnel wound of the left leg and an 
injury of the first finger of the right hand, were granted.  
Claims for the assignment of higher ratings for these 
disabilities were not pending at the time of the veteran's 
death.   

The Board has noted the appellant has also claimed she is 
entitled to non-service connected pension benefits which she 
contends were due the veteran.  The veteran did not file a 
claim for non-service connected pension benefits.  The 
portion of his September 1993 application form requesting 
pension was not filled out and in fact was crossed out.  
There was no claim for pension pending at the date of the 
veteran's death.  

In view of the foregoing, the Board finds that the 
appellant's appeal for accrued benefits must be denied.  
38 C.F.R. § 3.1000 (2003).  


ORDER

The appeal for entitlement to VA accrued benefits is denied.  


REMAND

In support of her claim for service connection for the cause 
of the veteran's death, the appellant contends that the 
veteran developed post-traumatic stress disorder (PTSD) as 
result of his service as a Marine in the Republic of Vietnam.  
She asserts that the veteran's suicide was caused by his 
PTSD.  In the alternative, she stated that the veteran had a 
debilitating bone disorder related to service which lead to 
his death.  The Board has reviewed the claims folder and 
found that all relevant evidence has not been obtained and 
associated with the claims folder.  

Certified copies of the veteran's Certificate of Death reveal 
his body was found on January [redacted], 1994.  The body was found in 
a ditch in Bishop, California.  The veteran's residence at 
the time of his death was in Las Vegas, Nevada.  It was noted 
an autopsy was performed and there was a pending 
investigation into the cause of the veteran's death.  The 
cause of death was listed as multiple drug toxicity 
associated with carbon monoxide toxicity.  The coroner 
characterized the death as suicide.  The claims folder does 
not include a copy of the autopsy report or the investigation 
report.  

The appellant has also identified records of medical 
treatment of the veteran which have not been obtained.  A 
review of the claims folder reveals the appellant identified 
medical providers who treated the veteran prior to his death.  
The RO attempted to obtain some of these records.  They 
requested the veteran's records of treatment from the VA in 
Loma Linda and were informed the veteran's chart was 
unavailable.  The regulations are clear that VA must make as 
many requests as are necessary to obtain records from a 
Federal department or agency.  Only if the custodian of the 
record advises VA they do not exist or if VA concludes effort 
would be futile may VA conclude no further attempts to obtain 
the record will be made.  38 C.F.R. § 3.159(c)(2)(2003).  

The RO requested and obtained only the veteran's service 
personnel records noting his unit and dates and places of 
assignment.  Those records reveal the veteran served in the 
Republic of Vietnam from October 1967 to November 1968.  The 
veteran's complete service personnel records may provide 
evidence which would support the appellant's claim that he 
experienced stressors in service.  

The claims folder does not include a copy of either the 
autopsy or the investigation of the veteran's death by 
authorities in California, or most of the medical treatment 
records identified by the appellant.  VA has a duty of assist 
the appellant with the development of her claim including 
assisting her in obtaining any relevant records identified in 
the record.  38 C.F.R. § 3.159 (2003).  

The appellant is also seeking entitlement to VA educational 
assistance under 38 U.S.C.A. § 3510 (West 2002).  Basic 
eligibility for educational assistance to dependents exists 
when the veteran died as the result of a service-connected 
disability.  38 C.F.R. § 3.807(a)(4)(2003).  For that reason 
the issues of service connection for the cause of the 
veteran's death and entitlement to educational assistance 
under Chapter 35 are inextricably intertwined (Smith v. 
Gober, 236 F. 3d. 1370, 1372 (Fed. Cir. 2001)) and appellate 
review of the latter claim must be deferred pending 
completion of the development requested for the former claim.  

Therefore the claims are remanded for the following 
development:

1.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers who evaluated or 
treated veteran prior to his death, to 
include for any psychiatric or orthopedic 
(bone) disorder.  After securing the 
necessary releases, the RO should obtain 
these records.  This should include 
specific requests to the Loma Linda VA; 
VA hospital in Roseberg, Oregon; Dr. 
Gerald Petersen; and Advanced Orthopedic, 
600 South Rancho, Suite 113, Las Vegas, 
Nevada 89106.  

2.  The RO should make another attempt to 
secure the veteran's complete service 
personnel records through official 
channels.

3.  The RO should attempt to obtain 
copies of the autopsy and investigation 
in to the cause of the veteran's death 
from the Coroner, at 325 W. Elm St., 
Bishop, California, 93514, and a copy of 
the investigation report into the cause 
of the veteran's death.  

4.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to her claim of the 
impact of the notification requirements 
on her claim.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death and entitlement to educational 
benefits.  If any of the benefits sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



